                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                        )   Chapter 15
In re:                                                  )
                                                        )   Case No. 18-12651 (KJC)
ALNOAG,                                                 )
                                                        )     1>,1'. '1, z. ,, .3 9
         Debtor in a Foreign Proceeding.                )

               CERTIFICATION OF COUNSEL RE: MOTION OF TOBIAS WAHL
                 FOR AN ORDER GRANTING RECOGNITION OF FOREIGN
                       MAIN PROCEEDING AND RELATED RELIEF

          The undersigned, counsel to Whirlpool Corporation ("Whirlpool") hereby certifies as

 follows :

          1.         On November 20, 2018, Tobias Wahl, in his capacity as the special insolvency

 administrator and foreign representative (the "Foreign Representative") for Alno AG (the

 "Debtor") filed the Motion of the Foreign Representative for Entry of Final Order Granting

 Recognition of Foreign Main Proceeding and Certain Related Relief [Docket No. 4] (the

 "Motion").

          2.         On December 10, 2018, Whirlpool filed the Objection of Whirlpool Corporation

 and Marc Bitzer to the Motion of Tobias Wahl for an Order Granting Recognition of Foreign

 Main Proceeding and Related Relief [D.I. 21] (the "Objection").

          3.         On December 20, 2018, the Court held a hearing (the "Hearing") to consider the

  Motion.

          4.         Prior to the Hearing, counsel for Whirlpool conducted an oral deposition of Tobias

  Wahl (the "Wahl Deposition").

          5.         At the Hearing, with the permission of the Court, the Parties agreed that the final

  version of the Wahl Deposition would be submitted into evidence under certification of counsel.




  IMPAC 6076426v.2
        6.       Consistent with that agreement, Whirlpool hereby submits the final version of the

transcript of the Wahl Deposition, together with the exhibits referenced therein, (collectively the

"Wahl Deposition Transcript") attached hereto as Exhibit A. Whirlpool further submits the

related errata sheet (the "Errata Sheet') that was made in connection with the Wahl Deposition,

attached hereto as Exhibit B.

        7.           Counsel for the Debtor and the Foreign Representative has reviewed the Wahl

Deposition Transcript and the Errata Sheet and does not object to their entry into the record.

         WHEREFORE, Whirlpool respectfully requests that, unless the Court has questions or

concerns, the Court admit the Wahl Deposition Transcript and the Errata Sheet into evidence.

 Dated: February 5, 2019                    POTTER ANDERSON & CORROON LLP
        Wilmington, Delaware
                                            Isl D. Ryan Slaugh
                                            Jeremy W. Ryan (DE Bar No. 4057)
                                            D. Ryan Slaugh (DE Bar No. 6325)
                                            1313 North Market Street, Sixth Floor
                                            P.O. Box 951
                                            Wilmington, DE 19801
                                            Telephone: (302) 984-6000
                                            Facsimile: (302) 658-1192

                                            -and-

                                            FRESHFIELDS BRUCKHAUS DERINGER US LLP
                                            Madlyn G. Primoff, Esq.
                                            Henry V. Hutten, Esq.
                                            Alexander A. Rich, Esq.
                                            601 Lexington Avenue, 31 st Floor
                                            New York, NY 10022
                                            Telephone: (212) 277-4000
                                            Facsimile: (212) 277-4001
                                            Email: madlyn.primoff@freshfields.com
                                                   henry .hutten@freshfields .com
                                                   alexander .rich@freshfields.com

                                             Counsel to Whirlpool Corporation




 IM PAC 6076426v.2
